Citation Nr: 1418987	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran had active service from September 1961 to December 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the claims.

The Veteran testified before the undersigned in January 2011 at a Board hearing via video conference, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Offices in Washington, DC.  A transcript of the hearing is associated with the claims file.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The case was remanded in March 2011 to the Appeals Management Center (AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  Current hearing loss disability has not been demonstrated.

2.  Tinnitus is not the result of a disease or injury in active service.


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.655(b) (2013).

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was time-and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records are in the claims file, as are the records related to his award of benefits by the Social Security Administration.  Further, the RO and, pursuant to the March 2011 Board remand, the AMC arranged examinations of the Veteran, but he failed to report.  

The Veteran's representative, in a June 2013 letter, informed VA the Veteran is no longer able to meaningfully participate in the adjudication of his claim due to end-stage dementia; and, he asked VA to decide the appeal on the basis of the evidence of record.  Where a claimant fails, without good cause, to appear for necessary VA examinations, scheduled in connection with original claims, the claims will be decided on the basis of the evidence of record.  While it might be argued that the Veteran's failure to appear for his most recent VA examination was for good cause, namely his late stage dementia; he also declined earlier VA examinations when dementia was not a reported factor.  VA examinations were necessary to determine whether he has a current hearing loss disability as defined by VA, determine whether tinnitus was related to such hearing loss, or was otherwise related to service.  Hence, his claims will be decided on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  Neither the Veteran nor his representative asserts that there is additional evidence to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Wise v. Shinseki, No. 12-2764 slip op. at 16 (U.S. Vet. App. April 16, 2014) citing Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , 5 Vet. App. at 159.

Service personnel records note the Veteran was trained as an aviation maintenance crewman.  He testified at the hearing that he had tinnitus and hearing loss as a result of working around aircraft.  The Board sympathizes with the Veteran's current condition.  Nonetheless, documentation in the claims file reflects the Veteran historically denied any connection between his hearing loss and tinnitus and his active service.

The July 1961 physical examination conducted for enlistment into service reflects the Veteran's hearing was 15/15 for the Whispered Voice (WV).  He was deemed physically fit for active service with a profile of 1 in all categories.  Service treatment records note an audiometric examination was conducted in May 1962.  The results did not show hearing loss as defined by VA.  An April 1964 Report of Medical Examination For Annual Air Crewman in Training included a report of audio testing that did not show hearing loss as defined by VA.  A Report of Medical History for the Veteran's November 1964 physical examination at separation is not of record.  


The Veteran did not report hearing loss or tinnitus at the time of his initial claim for VA compensation in October 1990.  VA treatment records dated in September and October 1990 also contain no reports of hearing loss or tinnitus.

At a VA general medical examination in May 1993, there was no reported finding next to a line for reporting "hearing loss noted:".

An April 2006 VA audiology consult for persistent dizziness notes the Veteran reported constant bilateral tinnitus for "many years," left ear greater than right.  This is the only positive history noted in the entry.  The audiologist noted the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment; and, test results were consistent with aging and noise-induced cochlear pathology.  The audiometrics were not recorded in the entry, and the audiologist noted the results were not valid for rating purposes.  The entry also notes a March 2005 examination which is not reflected in the outpatient records in the claims file.

In response to the April 2006 test, the RO initiated adjudication of a service connection claim and arranged a general medical examination.  A January 2007 VA Form 119, Report of Contact, however, notes the Veteran called the RO and advised he did not want his claims to include his hearing loss or tinnitus.  In a letter VA received in March 2007, the Veteran noted the long history involved with his winning Social Security benefits, which were based on his back and neck disabilities.  He related that, "[a]ll other medical conditions have nothing to do what so ever [sic] with my time in the military so there should not be any need of having Medical Exam appointments."  He did not report for the examination.  Yet, he asked for the examinations to be rescheduled-apparently for his neck and back.

The RO rescheduled the spine and audio examinations in April 2007.  The Veteran call and again informed the RO his claim was related solely to his neck and growth on his neck.  He refused the audio examination.  In a May 2007 follow-up letter, the Veteran noted he was informed of an examination for his "ears and something else that has nothing to do at all to do with the time or health problems when I was in the Navy."  He related further that his only in-service disorder involved his neck.  In May 2009, the Veteran's representative asked for all prior claims to be reopened or reinstated.

The Veteran is competence to report symptoms of hearing loss and tinnitus.  He would not be competent to say that he had hearing loss that met the specific thresholds in 38 C.F.R. § 3.385; because that information would require audiometric testing.  The record contains no testing showing hearing loss as defined by VA.  Absent a current disability, this claim must fail.

The Veteran has current tinnitus as documented in the 2006 evaluation and in the Veteran's statements and testimony.  His statements and the service personnel records also establish that he was exposed to significant noise in service.  As noted earlier, when he was in full possession of his mental faculties; however, the Veteran repeatedly and candidly disavowed any connection between his tinnitus and hearing loss and his active service.  While the 2006 report notes a "many year" history of tinnitus, no history of tinnitus was recorded when the Veteran was making his 1990 claims for service connection.  His 1990 claim and the clinical and examination reports from the early 1990's weigh against finding a continuity of tinnitus symptoms dating back to service.  During the 2011 hearing, the Veteran evidenced significant difficulty comprehending and communicating due to a recent assault, and did not report symptoms dating back to service.  Hence, the Board finds the preponderance of the evidence is against the claims.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


